     Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Vicktoria Pedie,                    )
                                    )
              Plaintiff,            )     ORDER DENYING DEFENDANT’S
                                    )     MOTION FOR SUMMARY
                                    )     JUDGMENT
              vs.                   )
                                    )     Case No. 1:18-cv-252
North Star Community Credit Union,  )
                                    )
              Defendant.            )
______________________________________________________________________________


       Before the Court is Defendant North Star Community Credit Union’s motion for summary

judgment filed on January 14, 2020. See Doc. No. 28. Plaintiff Vicktoria Pedie filed a response

in opposition to the motion for summary judgment on February 18, 2020. See Doc. No. 35. The

Defendant filed a reply brief on March 3, 2020. See Doc. No. 37. For the reasons set forth below,

the Defendant’s motion for summary judgment is denied.



I.     BACKGROUND

       This case arises from an alleged violation of the Fair Credit Reporting Act (“FCRA”) and

common law breach of contract. See Doc. No. 1. Plaintiff Vicktoria Pedie (“Pedie”) is a consumer

who resides in North Dakota. Defendant North Star Community Credit Union (“North Star”) is a

credit union bank providing financial services under the laws of North Dakota. As a lender, North

Star is considered a “furnisher” under the FCRA. Trans Union is considered a “credit reporting

agency” (“CRA”) under the FCRA.

       In the complaint, Pedie brings three causes of action: two for violating of the Fair Credit

Reporting Act (15 U.S.C. § 1681s-2(b)) and one for breach of contract. See Doc. No. 1. In Count



                                                1
      Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 2 of 11




I of the complaint, Pedie alleges Trans Union violated 15 U.S.C. § 1681i by failing to follow

reasonable procedures to ensure the maximum possible accuracy of Pedie’s consumer report. In

Count II of the complaint, Pedie alleges North Star violated 15 U.S.C. § 1681s-2(b) by failing to

conduct a reasonable investigation with respect to her disputed credit information, failing to update

and/or remove the inaccurate account history, or in the alternative to report the account as

“disputed” by changing the Metro II CCC to “XB.” In Count III of the complaint, Pedie alleges

North Star failed to comply with material terms of the settlement agreement by failing to send an

AUD transmission to the credit reporting agencies (“CRAs”), and therefore breached the

agreement between the two parties. Pedie alleges North Star’s conduct, actions, and inactions

were willful, causing her to suffer monetary damages, reduction to her credit rating, and other

emotional damages.

       The facts outlined below are undisputed. On July 14, 2015, Pedie obtained a loan from

North Star to finance the purchase of a 2014 Mazda CX5 (“Mazda”) vehicle. Pedie granted North

Star a security interest in the Mazda in order to secure repayment of the loan. Pedie and North

Star were both parties to prior litigation involving the secured loan North Star made to Pedie. On

or around December 22, 2017, Pedie and North Star entered into a settlement agreement

(“Settlement Agreement”) relating to this prior litigation. See Case No. 1:17-cv-083. In the prior

litigation, Pedie brought a claim against North Star under the Fair Debt Collection Practices Act

As part of the Settlement Agreement, North Star was required to delete the Mazda loan tradeline

by sending an AUD communication to the credit reporting agencies and a carbon copy to Pedie’s

attorney.

       There are three account numbers related to the Mazda loan with North Star. They are

referenced as: L2.1 (the original loan), L6 (the consolidated loan), and L99 (the charged off loan).



                                                 2
      Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 3 of 11




Two additional account numbers existed but were unrelated to the Mazda: L2.0 (a Chevy pickup

loan) and L2.2 (details regarding this account are unknown). On or about January 4, 2018, North

Star deleted the L99 and L2.0 accounts through an AUD communication. On or about September

22, 2018, Pedie submitted a dispute letter to Trans Union, claiming the North Star automobile loan

accounts should have been removed from her credit profile. Trans Union forwarded Pedie’s

dispute information to North Star, including the dispute letter, as required by 15 U.SC. §

1681i(a)(2). At the time of Pedie’s dispute, the L6 account was reporting a debt balance of $4912;

the L2.2 account was reporting a balance of $0; and the L2.1 account was reporting a balance of

$0. See Doc. No. 35. On or about October 15, 2018, North Star responded to Pedie’s dispute by

deleting the L6 account and verifying account information for the L2.2 and L2.1 accounts. On

December 3, 2018, Pedie commenced this action. See Doc. No. 1. On October 3, 2019, Trans

Union and Pedie reached a settlement, and Trans Union was dismissed from the case with

prejudice. See Doc. No. 25. North Star filed for summary judgment on January 14, 2020. See

Doc. No. 28. North Star requests the Court grant summary judgment, while Pedie opposes

summary judgment.



II.    STANDARD OF REVIEW

       Summary judgment is appropriate when the evidence, viewed in a light most favorable to

the non-moving party, indicates no genuine issues of material fact exist and, therefore, the moving

party is entitled to judgment as a matter of law. Davison v. City of Minneapolis, Minn., 490 F.3d

648, 654 (8th Cir. 2007); See Fed. R. Civ. P. 56(a). Summary judgment is not appropriate if there

are factual disputes that may affect the outcome of the case under the applicable substantive law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue of material fact is genuine

if the evidence would allow a reasonable jury to return a verdict for the non-moving party. Id.

                                                3
       Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 4 of 11




        The Court must inquire whether the evidence presents sufficient disagreement to require

the submission of the case to a jury or whether the evidence is one-sided that one party must prevail

as a matter of law. Diesel Mach., Inc. v. B.R. Lee Indus., Inc., 418 F.3d 820, 832 (8th Cir. 2005).

The moving party bears the responsibility of informing the Court of the basis for the motion and

identifying portions of the record which demonstrate the absence of a genuine issue of material

fact. Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011). The non-moving party

may not rely merely on allegations or denials in its own pleading; rather, its response must set out

specific facts showing a genuine issue for trial. Id.; Fed. R. civ. P. 56(c)(1). The court must

consider the substantive standard of proof when ruling on a motion for summary judgment.

Anderson, 477 U.S. at 252.



III.    LEGAL DISCUSSION

        North Star contends it complied with the FCRA by conducting a reasonable investigation

with respect to the disputed information as required under 15 U.S.C. § 1681S-2(b)(1)(A). North

Star maintains it performed in accordance with the parties’ Settlement Agreement by deleting the

tradeline and sending an AUD communication to the CRAs. In her complaint, Pedie contends

North Star violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable investigation with

respect to the disputed information and failing to update and/or remove the inaccurate account

history or, in the alternative, to report the account as disputed by changing the Metro II CCC to

XB. See Doc. No. 1. Pedie also contends North Star failed to comply with one of the material

terms of the Settlement Agreement and breached the parties’ Settlement Agreement.




                                                 4
     Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 5 of 11




       A.      FAIR CREDIT REPORTING ACT

       North Star maintains summary judgment should be granted on the alleged violation of the

FCRA because Pedie does not have any facts supporting the alleged violation of the FCRA.

       The Fair Credit Reporting Act was enacted in 1970 “to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect consumer privacy.” Safeco Ins.

Of Am. v. Burr, 551 U.S. 47, 52 (2007). Under the FCRA, the purpose of CRAs is “to require”

CRAs to implement “reasonable procedures . . . in a manner which is fair and equitable to the

consumer.” 15 U.S.C. § 1681(b). Section 1681i provides the process CRAs must follow when a

consumer disputes the accuracy of the information reported.

       The FCRA imposes duties upon CRAs and “the sources that provide credit information to

CRAs, called ‘furnishers’ in the [FCRA].” Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147,

1153 (9th Cir. 2009). “‘The most common . . . furnishers of information are credit card issuers,

auto dealers, department and grocery stores, lenders, utilities, insurers, collection agencies, and

government agencies.’” Id. at n.7. The FCRA states, “if the completeness or accuracy of any

information furnished by any person to any [CRA] is disputed to such person by a consumer, the

person may not furnish the information to any [CRA] without notice that such information is

disputed by the consumer.” 15 U.S.C. § 1681s-2(a)(3). The FCRA places duties on furnishers to

report accurate information. See 15 U.S.C. § 1681s-2(a).

       The duty to investigate arises only when the furnisher receives a notice of dispute from a

CRA. Gorman, 584 F.3d at 1154. If a furnisher receive notice from a CRA that a consumer has

disputed information on their credit report, the furnisher is required to conduct a reasonable

investigation, review all relevant information the CRA provided, and report the investigation

results. See 15 U.S.C. § 1681s-2(b)(1)(A)(C). A furnisher has thirty days to complete its



                                                5
      Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 6 of 11




investigation. If additional information accompanies a dispute, a furnisher should review the

accompanied information.       See Bauer v. Target Corp., No. 8:12-cv-00978-AEP, 2013 WL

12155951, at *7 (M.D. Fla. June 19, 2013). If the additional information provided to the furnisher

is not reviewed, it could show unreasonableness of the investigation.            Id.      15 U.S.C. §

1681i(a)(1)(A). If the investigation exposes inaccurate or incomplete information, the furnisher

must report the results to the CRAs. See 15 U.S.C. § 1681S-2(B)(D)-(E). Additionally, if the

consumer’s information is disputed, furnishers have a duty to provide a notice of the dispute. 15

U.S.C. § 1681s-2(a)(3). Furnishers are still required to correct any omissions after an investigation

under Section1681s-2(b). Saunders, 526 F.3d at 150. If the consumer’s disputed information

cannot be verified, or the disputed information is inaccurate or incomplete after a reinvestigation,

the furnisher is required to modify, delete, or permanently block the reporting of the information

to the CRAs. Id.

       A furnisher’s duty is not triggered if a consumer directly submits a dispute. Id. A private

right of action against furnishers for violations under Section 1681s-2(a) does not exist; suit must

be brought by States, state agencies, or federal agencies. Id. (citing 15 U.S.C. § 1681s-2(c); See

Gorman, 584 F.3d at 1154). Consumers have a private right of action under 15 U.S.C. § 1681s-

2(b). If a furnisher does not initially report a debt as disputed, a consumer does not have the ability

to privately enforce it. Gorman, 584 F.3d at 1164. A furnisher does not violate the statute if it

fails to report a meritless dispute because “reporting an actual debt without noting that it is disputed

is unlikely to be materially misleading.” Gorman, 584 F.3d at 1163. The reason for this is because

“Congress did not want furnishers of credit information exposed to suit by any and every consumer

dissatisfied with the credit information furnished.” Gorman, 584 F.3d at 1154.




                                                   6
      Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 7 of 11




       Many circuits have concluded the FCRA requires a reasonable investigation. Gorman, 584

F.3d at 1157; See Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 617 (6th Cir. 2012). A

reasonable investigation is largely dependent on the information provided by the consumer. Id.;

See Chiang v. Verizon New England Inc., 595 F.3d 26, 38 (1st Cir. 2010); Westra v. Credit Control

of Pinellas, 409 F.3d 825, 827 (7th Cir. 2005); Johnson v. MBNA Am. Bank, NA, 357 F.3d 426,

431-32 (4th Cir. 2004). When determining whether the furnisher acted reasonably, the issue is:

“Were the furnisher’s procedures reasonable considering the information it was provided regarding

the consumer’s dispute?” Gorman, 584 F.3d at 1158. Reasonableness is decided on a case-by-

case basis. Chiang, 595 F.3d at 38. Each case is determined “primarily by analyzing the extent

and detail of information the furnisher obtained from the CRA when the furnisher received notice

of the dispute.” Id. The Ninth Circuit has stated the plain meaning of “investigation” requires a

degree of careful inquiry. Gorman, 584 F.3d at 1157. Reasonableness is usually a question

reserved for a jury; however, it may be decided on summary judgment if reasonableness is beyond

question. Id. The burden to show the furnisher’s investigation was unreasonable is on the plaintiff.

Chiang, 595 F.3d at 37.

       North Star contends it complied with the FCRA because it completed a reasonable

investigation due to the amount of information it received from the CRA and it did not report

inaccurate information. Pedie contends North Star did not complete a reasonable investigation

because it did not review the letter she submitted with her dispute and was reporting inaccurate

information to the CRAs.




                                                 7
     Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 8 of 11




       i.      Reasonableness of Investigation

       North Star contends its investigation was proper and complied with the FCRA. Pedie

argues North Star’s investigation was unreasonable because North Star failed to perform a

reasonable investigation of Pedie’s dispute by not reviewing her letter attached to the dispute and

North Star’s reporting to Trans Union was inaccurate.

       Pedie disputed information on her credit report and submitted a dispute letter to Trans

Union. See Doc. No. 36-3. Trans Union then forwarded the dispute to North Star. North Star

received a dispute from Trans Union along with the dispute letter. See Doc. No. 30-3, p. 9. The

burden is on Pedie to show North Star’s investigation was unreasonable.

       North Star states Pedie’s dispute has scant evidence. Courts have held that investigations

with scant evidence are usually reasonable if furnishers review the notice of dispute, check the

records, review any other pertinent information in the file, and verify the information. See 15

U.S.C. § 1681s-2(b)(1)(A)(C). According to Bambi Thompson’s deposition (“Thompson”), a

North Star employee, when North Star received the dispute notice, Thompson followed typical

protocol when reviewing Pedie’s dispute. Thompson was instructed by her supervisor to delete

the L6 account and subsequently verified the L2.1 and L2.2 accounts. See Doc. No. 30-2. The L6

account was the consolidated Mazda loan, the L2.1 account was the original Mazda loan, and

details regarding the L2.2 account are unknown. According to Thompson’s deposition, it is not

clear whether she actually viewed and took into account Pedie’s dispute letter. See Doc. No. 30-

3, p. 44-46. In North Star’s reply, it contends the letter was ambiguous and confusing. The letter

did not correctly identify the account number or account date. However, Pedie’s credit report

clearly states the last four account digits, none of which were any of the accounts for the Mazda

loan. Further, there was only one account listed on the credit report which matched the date Peide



                                                8
      Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 9 of 11




referenced in her letter. See Doc. No. 36-2. While the letter may be confusing, North Star is not

relieved of the responsibility to review it. This Court finds there are genuine issues of material

fact regarding North Star’s investigation because it is not clear whether North Star reviewed

Pedie’s dispute letter that accompanied the dispute notice and, therefore, it is not clear whether

North Star completed a sufficient investigation.



       ii.     Reporting of Inaccurate or Incomplete Information

       North Star contends it complied with the statutory requirements, its investigation was

reasonable, and it did not report inaccurate information. Pedie alleges North Star’s investigation

into Pedie’s dispute and reporting to Trans Union as to the results of its investigation were

incomplete.

       If the letter was not reviewed, North Star could have violated the FCRA because it kept

reporting information that was inaccurate or in dispute. Genuine issues of material fact exist

regarding North Star’s reporting of Pedie’s information.        North Star states pursuant to its

investigation, it determined the loan information was accurate. Pedie disagrees. North Star was

operating under the assumption its investigation was reasonable and the information reported was

accurate. The question of whether inaccurate information was being reported also needs to be

presented to the jury, which presents a genuine issue of material fact, and therefore requires denial

of the Defendant’s motion for summary judgment.



       B.      BREACH OF CONTRACT

       Pedie alleges North Star failed to send an AUD transmission once the tradeline was deleted,

which was a material term in the Settlement Agreement. North Star contends summary judgment



                                                   9
     Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 10 of 11




should be granted on the alleged breach of contract because North Star performed in accordance

with the parties’ Settlement Agreement by deleting the tradeline on January 4, 2018, through an

AUD communication to the CRAs. North Star maintains they did not breach the contract because

they performed as how they understood the contract.

       Under North Dakota law, the elements of a breach of contract are: (1) the existence of a

contract; (2) breach of the contract; and (3) damages which flow from the breach. WFND, LLC

v. Fargo Marc, LLC, 730 N.W.2d 841, 848 (N.D. 2007). The party asserting the breach has the

burden to prove all the essential elements. Id. Any ambiguities and uncertainties in a contract

should be construed against the individual who drafted the contract. N.D.C.C. § 9-07-19.

       Genuine issues of material fact exist regarding breach of the Settlement Agreement. Both

parties allege the other drafted the Settlement Agreement and the contract should be interpreted

against the party who drafted it. Pedie’s attorney maintains he did not receive a copy of the AUD

transmission, and North Star maintains one was sent to him after the tradeline was deleted.

Nothing in the record supports either contention. There is evidence North Star sent an AUD

communication to the CRAs regarding the loans (L99 and L2) that were deleted on January 4,

2018. However, there is nothing in the record to show that North Star did in fact send an AUD

communication to Pedie’s attorney.

       In its memorandum supporting summary judgment, North Star maintains Pedie was the

party who drafted and suggested specific contract language and did not further define essential

terms. Conversely, Pedie alleges North Star is the party who drafted the Settlement Agreement

and cites to an email chain, suggesting North Star’s attorneys drafted the Settlement Agreement.

The Court finds there are genuine issues of material fact regarding authorship of the Settlement

Agreement, and compliance with the Settlement Agreement and, therefore, summary judgment is



                                               10
      Case 1:18-cv-00252-DLH-CRH Document 39 Filed 09/14/20 Page 11 of 11




inappropriate at this stage because both the Plaintiff and Defendant are at odds on the material

facts.



IV.      CONCLUSION

         The Court has carefully reviewed the entire record, the parties’ briefs, and relevant case

law. When the facts before the Court are viewed in a light most favorable to the non-moving party

(Pedie); and she is given the benefit of all favorable inferences to be drawn from those facts; there

are genuine issues of material fact in dispute as to the reasonableness of North Star’s investigation,

compliance with the terms of the Settlement Agreement, and which party drafted the Settlement

Agreement. For the reasons set forth above, the Defendant’s motion for summary judgment (Doc.

No. 28) is DENIED.



         IT IS SO ORDERED

         Dated this 14th day of September, 2020.

                                               /s/ Daniel L. Hovland
                                               Daniel L. Hovland, District Judge
                                               United States District Court




                                                 11
